In an action by a wife for separation, four other causes of action are alleged in the complaint relating to claims by the wife of a joint interest in certain bank accounts and in real and personal property standing in the husband’s name or in his possession. The appeal is from so much of an order as grants in part respondent’s motion enjoining pendente lite the transfer or the encumbrance of any of said properties, and as denies appellant’s cross motion to sever the second, third, fourth and fifth causes of action from the cause of action for separation. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.